Citation Nr: 0321241	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  01-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an effective date earlier than May 2, 1996, 
for a total disability evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Dan Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to August 
1951 and from September 1951 to September 1954. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision by the Washington, DC RO, which granted a TDIU, and 
assigned an effective date of May 2, 1996.  The veteran 
appealed the effective date assigned.

In August 2001, a hearing before the undersigned Veterans Law 
Judge was held in Washington, DC.  A transcript of this 
hearing is of record.

In an October 2001 decision, the Board denied the veteran's 
appeal for an earlier effective date for a TDIU.  The 
veteran, in turn, appealed this denial to the United States 
Court of Appeals for Veterans Claims (Court).

In February 2003, the Court issued an order that granted a 
Joint Motion for Remand and to Stay Proceedings, vacated the 
Board's October 2001 decision and remanded the matter to the 
Board for action in compliance with the motion.  


REMAND

Following a review of the record, the Board finds that a 
remand of this matter is required to comply with the Court's 
order.

By way of historical background, the Board notes that, during 
the course of a personal hearing on May 2, 1996, the veteran 
indicated that he had not had consistent employment since he 
retired from his civilian position with the Air Force in 1989 
and maintained that his service-connected disabilities led to 
his retirement.  In February 2000, the veteran filed a claim 
for TDIU and reported that he had not worked full time since 
January 1989.  By rating decision dated in February 2000, the 
RO granted TDIU.  Observing that the veteran had indicated at 
his May 2, 1996, personal hearing that his service-connected 
disabilities prevented him from working, the RO determined 
that the veteran should have been sent the necessary 
developmental correspondence for consideration of entitlement 
to TDIU.  The failure to do so was held to be clearly and 
unmistakably erroneous.  As such, the award of TDIU was made 
effective from May 2, 1996. 

It is the veteran's contention that he is entitled to an 
effective date for TDIU as early as 1989, as he retired at 
that time because of his service-connected disabilities.  He 
further maintains that he discussed his unemployability with 
his representative in 1989 and believed that a claim for TDIU 
had been filed at that time.

In February 2003, the Court remanded the veteran's claim to 
the Board in accordance with a Joint Motion to Remand and to 
Stay Proceedings filed earlier that same month.  In the Joint 
Motion, it was noted that remand was required for 
readjudication based upon consideration of the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), specifically 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159 (2002), enacted during the pendency of 
the appellant's appeal.)  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant' s representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Following its review of the record, the Board has determined 
that further RO action is required to comply with the 
requirements of the VCAA and the implementing regulations.  
Accordingly, the case is REMANDED to the RO for the 
following: 

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a).  In this 
letter the veteran should be informed 
that the evidence necessary to 
substantiate his claim is evidence that 
he submitted a claim for TDIU prior to 
May 2, 1996, or any VA medical evidence 
showing service-connected unemployability 
and dated prior to May 2, 1996 (which may 
qualify as an informal claim for TDIU).  
In addition, the RO should inform the 
veteran that if he provides sufficient 
identifying information, it will attempt 
to obtain pertinent medical evidence, 
such as medical records, on his behalf.  
Finally, the RO should inform the veteran 
that the evidence and information 
submitted in response to the RO's letter 
must be received within one year of the 
date of the RO's letter. 

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), to include attempting to obtain 
any pertinent evidence identified, but 
not provided, by the veteran.  

3.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




